PER CURIAM.
We affirm in all respects, except with regard to Piloto’s conviction for possession of burglary tools. On this issue, the State failed to present a prima facie case because the evidence presented did not prove that the tools were used, or were intended to be used, in a burglary. § 810.06, Fla. Stat. (2001). Because the State’s evidence was insufficient to prove that Piloto at least intended to use the tools found in the van to perpetrate a burglary, his conviction on this count is reversed and remanded for discharge. See Latimore v. State, 753 So.2d 690 (Fla. 4th DCA 2000).
*1056AFFIRMED IN PART, REVERSED IN PART, AND REMANDED FOR DISCHARGE.
GUNTHER, SHAHOOD and TAYLOR, JJ., concur.